UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-7286



BOBBY RAY ADKINS,

                                            Petitioner - Appellant,

          versus


NORTH   CAROLINA   ATTORNEY GENERAL;  NORTH
CAROLINA DEPARTMENT OF CORRECTION; LYNN C.
PHILLIPS, Director,

                                           Respondents - Appellees.


YICK MAN MUI; GEORGE REYNOLDS; ROBERT DUGAN,

                                                           Movants.




                             No. 00-7403



BOBBY RAY ADKINS,

                                                        Petitioner,

          versus


NORTH   CAROLINA   ATTORNEY GENERAL;  NORTH
CAROLINA DEPARTMENT OF CORRECTION; LYNN C.
PHILLIPS, Director,

                                           Respondents - Appellees,
          versus


ROBERT F. DUGAN,

                                                  Movant - Appellant.


YICK MAN MUI; GEORGE REYNOLDS,

                                                             Movants.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-99-558-1)


Submitted:   December 14, 2000         Decided:    December 27, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Ray Adkins, Robert F. Dugan, Appellants Pro Se. Clarence Joe
DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Bobby Ray Adkins (No. 00-7286) and Robert F. Dugan (No. 00-

7403) appeal the district court’s order denying relief on Adkins’

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).

We have reviewed the record and the district court's opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss Adkins’ appeal on the reasoning of the

district court. See Adkins v. North Carolina Attorney General, No.

CA-99-558-1 (M.D.N.C. Aug. 18, 2000).*    Because Dugan was not a

party to the action, we find that he does not have standing to

appeal, Marino v. Ortiz, 484 U.S. 301, 304 (1988), and therefore we

deny leave to proceed in forma pauperis, and deny a certificate of

appealability and dismiss his appeal.   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.



                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
August 17, 2000, the district court’s records show that it was
entered on the docket sheet on August 18, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                3